OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 14 January 2021 has been entered.

Examiner’s Note
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 18 August 2020 (hereinafter “Final Office Action”) and not repeated herein is overcome and hereby withdrawn.

Response to Amendment
The Amendment filed 14 January 2021 has been entered. Claims 5 and 9 have been canceled and claim 1 remains pending and examined on the merits. Applicant’s amendments to the claims have overcome the objection to claim 1, as well as the 
Furthermore, Applicant’s amendments to the claims have overcome the grounds of rejection previously set forth under 35 U.S.C. 103 over Merical in view of Naruse. However, it is noted that new grounds of rejection are set forth herein under 35 U.S.C. 103, which utilize alternative teachings in Merical regarding the peelable seal component species.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Merical et al. (US 2007/0160789; “Merical”) (previously cited) in view of Naruse et al. (US 2004/0219380; “Naruse”) (previously cited).
Regarding claim 1, Merical discloses a multilayer polymeric flexible packaging film (hereinafter “film”) with a desiccant material incorporated within a layer of the film. One of ordinary skill in the art recognizes that a desiccant is a hygroscopic material. The film is formed (heat sealed to another multilayer film) into a package for medical products that are sensitive to the presence of moisture [Abstract; 0025, 0026, 0041, 0063] (hygroscopic packaging container). Merical discloses the film [Figure 2, instance 100] which comprises a sealant layer [Figure 2, instance 110] (heat-sealable layer). The sealant layer is a polyolefin polymer such as, inter alia, low-density polyethylene (LDPE) and linear low-density polyethylene (LLDPE), of which are polyethylenes [0044], and further comprises a chemical desiccant material that is, inter alia, calcium oxide (CaO) [0045, 0052, 0053] (moisture absorbent). The desiccant is included in the sealant layer in an amount of 1-90 wt.% [0049, 0050], of which overlaps and therefore renders obvious the claimed range of 1-50 mass% (see MPEP 2144.05(I)). Merical does not disclose or otherwise suggest the presence of any other components within the sealant layer, e.g., additives such as fillers, anti-static agents, etc.; further, in the exemplary consisting of one of LDPE or LLDPE set forth above, and the moisture absorbent calcium oxide in an amount of 1-90 wt.%. Merical discloses that the sealant layer has a thickness of from 1 mil to 5 mils (25.4 to 127 µm), of which is within the claimed range of 10 to 200 µm, as well as that of 5 to 200 µm. 
Merical discloses that the sealant layer of the multilayer film is heat-sealed in face-to-face contact with the sealant layer of another multilayer film [0041, 0056]. Merical discloses that the sealant layer can include a component that provides a peelable seal when heat sealed to another film [0054].The component in the sealant layer that provides a peelable seal is a resin that is blended with the aforementioned LDPE or LLDPE (or other polyethylenes [0055]), such as, inter alia, polybutene [0054, 0055] (incompatible resin), and is present in the sealant layer in an amount of 3 to 30 wt.% [0055], of which overlaps and therefore renders obvious the claimed range of 10-30 wt.% relative to 70-90 wt.% heat-sealable resin. Merical explicitly discloses that the desiccant is present in the sealant layer of one film, and the peelable component (incompatible resin) is present in the sealant layer of another film [0056].
Specifically, paragraph 0056 of Merical recites “Alternatively, the peelable seal component may not be present in the heat sealant layer, as described above, but may be present in a heat sealable layer of a second film structure that is heat-sealed to the film structure containing the desiccant material. This allows the peelable film component to be present in either the film structure containing the desiccant material or the second 
Merical discloses that the film further comprises a barrier layer that comprises a polymeric film or a metal foil, such as aluminum foil [Figure 2, instance 114; 0057, 0058] (gas-barrier layer). Further, Merical discloses the package for medical products where two of the disclosed films (multilayer) are heat-sealed together with sealant layers 110 of each film facing each other [Figure 4; 0063]. To illustrate the rejection, the Examiner has included annotated versions of Merical Figures 2 and 4, shown below. Annotated Figure 2 illustrates the layer arrangement of the film and annotated Figure 4 illustrates the cross-section of two films heat-sealed together with sealant layers 110 facing each other, the heat seal being formed around the perimeter of the package [0062].


    PNG
    media_image1.png
    398
    1137
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    487
    1261
    media_image2.png
    Greyscale

Merical is silent regarding the barrier layers in both films comprising a gas-barrier coated film obtained by the hydrolysis and polycondensation of alkoxide and water-soluble polymer by a sol-gel method. 
Naruse discloses a gas barrier laminate film comprising a base material film and at least one gas barrier layer obtained by a sol-gel method [Abstract]. The gas barrier layer of the laminate is obtained by a sol-gel method [0059], wherein a metal alkoxide and a water soluble polymer are hydrolyzed and polycondensed in the presence of water, organic solvent, catalyst, and acid [0061, 0073, 0090]. The metal alkoxide is, inter alia, tetramethoxysilane, tetraethoxysilane, tetra-n-propoxysilane, or tetra-n-inter alia, polyvinyl alcohol or ethylene vinyl alcohol [0071]. Naruse teaches that the gas barrier layer obtained by the sol-gel method exhibits superior gas barrier performance in high humidity [0030, 0059]. Naruse also teaches that the gas barrier layer obtained by the sol-gel method can be used as a packaging material [0128].
Merical and Naruse are both directed toward multilayer laminates comprising gas barrier layers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the package for medical products disclosed by Merical by utilizing the gas-barrier layer obtained by the sol-gel method, taught by Naruse, as the gas barrier layer in the film of the package, in order to have increased the gas-barrier performance of the package.
The package of modified Merical would have comprised all of the features set forth above, and would have further comprised a gas-barrier layer obtained by a sol-gel method as the gas barrier layer of the film. Since the films are stacked with heat-sealant layers in contact and laminated at the peripheries to form the package, the outer surface of the package as defined by the gas barrier layer of the first film and the gas barrier layer of the second film would have been formed from the sol-gel gas-barrier. 
Regarding the recitation in claim 1 of the hygroscopic packaging container being a packaging container “for a blood glucose level measuring sensor”, it is noted that said recitation is merely an intended use. Applicant is directed to MPEP 2112.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the 
The intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further, the prior art structure is capable of performing the intended use. Given that modified Merical discloses the package for medical products sensitive to moisture, of which reads on all of the features recited in present claim 1 set forth above, it is clear that the package for medical products disclosed by Merical would be capable of performing the intended use presently claimed, i.e., capable of containing a blood glucose level measuring sensor within the package, as required in the above cited portion of the MPEP.

Response to Arguments
Applicant’s arguments, see Remarks filed 14 January 2021, page 4, with respect to the objection to claim 1 and the rejection of claim 9 under 35 U.S.C. 112(b), respectively, previously set forth in the Final Office Action, have been fully considered by the Examiner and are found persuasive. The aforesaid objection and rejection have been withdrawn due to amendments remedying the issues.
Applicant’s remaining arguments, see Remarks pages 4-6, with respect to the rejection of claim 1 under 35 U.S.C. 103 over Merical in view of Naruse, have been fully considered but are not found persuasive. 
On page 5 of the Remarks, Applicant asserts that while Merical discloses a second film structure that can include the peelable seal material (incompatible resin), 
On pages 5 and 6 of the Remarks, Applicant repeats the assertion that the claimed invention, specifically the particular embodiment of moisture absorbent present in one heat-sealable layer and peelable seal component present in the other heat-sealable layer, provides for unexpected results in both heat-sealing performance and reduction of moisture in the package, as is exemplified in data provided the Declaration of Inventor Naoya Takeuchi filed under 37 CFR 1.132 on 10 January 2020 (hereinafter “the Declaration”). Applicant further asserts that the amendments to the claims place the 
However, first, it is noted that the data in the Declaration provided in support of the asserted unexpected result is outside of the scope of claim 1. Specifically, on pages 2 and 3 of the Declaration, the “ready-release resin composition A layer” of the ready-release multilayer film (of the “Product of Claim 1”) was formed from 30 parts by weight of high-density polyethylene, and 70 parts by weight of ethylene-propylene random copolymer. As is set forth in claim 1, the compatible resin is from 70 to 90 mass%, and the incompatible resin is from 10 to 30 mass%. As such, the Examiner is left to presume, since the specific components are not identified as being the compatible or incompatible resin, that the high-density polyethylene (present in 30 mass %) is the incompatible resin, and the ethylene-propylene copolymer (present in 70 mass %) is the compatible resin. However, claim 1 recites that the compatible resin is polyethylene, not an ethylene-propylene copolymer; and further recites that the incompatible resin is selected from the group consisting of polypropylene, polystyrene, and polybutene, and thus not
Furthermore, the Examiner acknowledges Applicant’s amendments to the claims which limit the compatible heat-sealable resin of the second heat-sealable layer to being polyethylene; which limit the incompatible resin of the second heat-sealable layer to three species rather than; and which limit the species of moisture absorbent to being calcium oxide, so as to amendment the claim to be closer to commensurate in scope with the scope of the data provided/relied upon in support of the asserted unexpected result as is required by MPEP 716.02(d). However, notwithstanding the issue discussed above in paragraphs 24 and 25, the Examiner maintains the position that the scope of the claim remains broader than the scope of the data in terms of at least the film thicknesses. One of ordinary skill in the art recognizes that film thickness has a direct effect on barrier properties (e.g., gas or water transmission rates through the film are dependent on the thickness of the film). The scope of the claim is such that the thickness of the first heat-sealable layer ranges from 10 to 200 microns, and the thickness of the second heat-sealable layer ranges from 5 to 200 microns. However, the data provided in the Declaration utilized a 50 micron thick first heat-sealable layer (hygroscopic sealant film), and a 5 micron thick second heat-sealable layer. Therefore, the data provided in support of the asserted unexpected result is representative of but one thickness within the respective claimed ranges for each of the first and second heat-sealable layers, respectively. Therefore, the data is not so probative as to indicate that the asserted unexpected result would be achieved over the range of thicknesses claimed.
Additionally, one of ordinary skill in the art recognizes that the reduction of moisture in the package (one of the asserted unexpected results) is not solely 
Therefore, it is clear that the scope of the claim remains significantly broader than the scope of the data relied upon in support of the asserted unexpected result, and that the data provided in the Declaration in support of the asserted unexpected result is not probative to indicate that the claimed invention would exhibit said unexpected result.
For the reasons set forth above, Applicant’s arguments are not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782